MEMORANDUM OPINION
                                        No. 04-11-00759-CR

                                            Virgil LEONARD,
                                                 Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR0663
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 5, 2012

AFFIRMED, MOTION TO WITHDRAW GRANTED

           This is an appeal from an order revoking community supervision. On October 19, 2010,

Virgil Leonard pled nolo contendere to the offense of possession of cocaine in an amount less

than one gram, and was sentenced to fifteen months’ confinement in a state jail facility.

Leonard’s sentence was suspended, and he was placed on community supervision for two years.

According to the initial terms and conditions of community supervision, Leonard was required to

participate in the Substance Abuse Treatment Facility (SATF). According to the amended terms
                                                                                    04-11-00759-CR


and conditions of community supervision, Leonard was required to participate in the felony drug

court program and the Mentally Impaired Offenders Facility (MIOF). Leonard was also required

to comply with the rules and regulations of all three programs.

       On July 29, 2011, the State filed a motion to revoke community supervision, alleging

Leonard violated three terms and conditions of his community supervision. Specifically, the

revocation motion alleged Leonard failed to comply with the rules and regulations of the SATF,

the MIOF, and the felony drug court program. At the revocation hearing, Leonard pled “not true”

to the allegations in the State’s revocation motion. The State then presented evidence showing

Leonard was discharged from the SATF and the MIOF for failing to follow the programs’ rules

and regulations. The trial court revoked Leonard’s community supervision. Leonard appealed.

       Leonard’s court-appointed appellate attorney has filed a motion to withdraw and a brief

in which she concludes that this appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that

appellant was provided with a copy of the brief and the motion to withdraw and was further

informed of his right to review the record and file his own brief. See Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Leonard has not filed a pro se brief.

       We have reviewed the record and counsel’s brief. We agree with counsel that this appeal

is frivolous and without merit. Proof of a single violation of the terms and conditions of

community supervision is sufficient to support a revocation order. Moore v. State, 605 S.W.2d
924, 926 (Tex. Crim. App. 1980); Reasor v. State, 281 S.W.3d 129, 134 (Tex. App.—San

Antonio 2008, pet. ref’d). Here, the evidence established at least two of the violations alleged in

the revocation motion. The judgment of the trial court is therefore affirmed. Furthermore, we




                                               -2-
                                                                                   04-11-00759-CR


grant the motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San

Antonio 1997, no pet.); Bruns, 924 S.W.2d at 177 n.l.

       No substitute counsel will be appointed. Should Leonard wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                     Karen Angelini, Justice

DO NOT PUBLISH




                                               -3-